Citation Nr: 0204052	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  00-07 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected post-traumatic stress disorder (PTSD), based on an 
original grant of service connection.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969 and is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1999 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and evaluated it as 30 percent disabling, effective from 
June 14, 1999.


FINDINGS OF FACT

1.  For the period from June 14, 1999, to March 17, 2000, the 
veteran's PTSD was manifested by occupational and social 
impairment with no more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  From March 17, 2000, the veteran's PTSD is manifested by 
occupational and social impairment with no more than reduced 
reliability and difficulty in establishing and maintaining 
effective work and social relationships.



CONCLUSIONS OF LAW

1.  For the period from June 14, 1999, to March 17, 2000, a 
rating greater than 30 percent for PTSD was not warranted.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

2.  From March 17, 2000, a higher 50 percent rating is 
warranted for PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board recognizes that, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Pertinent regulations (which implement the VCAA but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) were promulgated.  Except as otherwise 
provided, these regulations also are effective November 9, 
2000.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
promulgated at 38 C.F.R. §§ 3.102, 3.156, and 3.159).  

The Board finds that, while the record does not reflect that 
the RO explicitly notified the veteran and considered the 
VCAA and its implementing regulations in adjudicating the 
claim, the new law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim for a 
higher evaluation because the requirements of the new law 
have been satisfied.  By the RO decision, the statement of 
the case, and correspondence with the veteran, the veteran 
has been notified of the laws and regulations governing his 
claim, and the reasons for the determination made regarding 
his claim.  Hence, he has been informed of the information 
and evidence necessary to substantiate his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  Furthermore, the RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  Moreover, it 
appears that all existing and pertinent evidence identified 
by the veteran as relative to this claim have been obtained 
and associated with the claim's file, including treatment 
records surrounding the veteran's April 2000 VA psychiatric 
hospitalization.  In addition, the veteran has undergone at 
least one contemporaneous VA examination and has notified the 
RO that he would not be willing to attend another VA 
examination.  Furthermore, there is no indication that there 
is additional outstanding evidence that is necessary for a 
fair adjudication of the issue on appeal.  Under these 
circumstances, the Board finds that adjudication of the claim 
for a higher evaluation at this juncture, without first 
remanding the claim on appeal for the RO to explicitly 
consider the new law and regulations, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

38 C.F.R. § 3.655

In April 2000, the veteran was notified at his last address 
of record of the date and time of a VA examination required 
to ascertain the current severity of his service connected 
PTSD as well as the substance of 38 C.F.R. § 3.655.  The 
veteran failed to show for the VA examination that had been 
scheduled in May 2000.  Later in May 2000, the RO received an 
e-mail from the veteran's representative notifying it that 
the veteran refused to undergo another VA examination because 
the first examination had caused an exacerbation of his PTSD 
symptomatology that had led to his having to be hospitalized.

Tellingly, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Controlling regulations provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a veteran, without good cause, fails to report for such 
examination, or reexamination, the claim shall be denied.  38 
C.F.R. §§ 3.655(a) & (b) (2001).  However, "[w]hen a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record."  See 
38 C.F.R. § 3.655(b) (2001).

Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
must apply § 3.655(b).  Therefore, because the veteran failed 
to report for his VA examination, the Board is compelled to 
rate the current severity of the veteran's service-connected 
PTSD based on the existing record.  38 C.F.R. § 3.655(b) 
(2001). 

Reasons for Appeal

As to the reasons for appeal, the veteran and his 
representative contend that the veteran experiences increased 
adverse symptomatology due to his PTSD that in turn warrants 
a higher evaluation.  Specifically, they reported that the 
veteran had had problems with increased stress, nightmares, 
general sleep disturbance, flashbacks, depression, lack of 
energy, hopelessness, helplessness, and suicidal ideation as 
well as difficulty concentrating.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Statement of Facts

The veteran appeared for a VA examination in October 1999.  
At that time, he reported, as to social history, that he was 
53 years old, married only once in 1970, and the father of a 
13 year-old son.  He reported that he loved his wife, felt 
close to her, and described his marriage as okay; however, he 
reported some trouble with communication, as his wife was 
afraid of making him more depressed.  He also reported that 
his feelings were "dead" when he was depressed.  While poor 
sleep had sometimes been a problem in their marriage, he and 
his wife slept together.  He also felt close to his 13 year-
old son.  The veteran had no close friends.  He reported that 
he tended to be a loner and read a lot.  As to occupational 
history, it was noted that the veteran had worked for many 
years as an inspector of electronic equipment and was still 
employed there.  He was now a supervisor of repairs.  He 
denied having any job conflicts with coworkers or 
supervisors.  

As to his medical history, the veteran reported that in 1973, 
he started seeing a private psychologist in Cleveland every 
other week because of anxiety and depression.  This continued 
for two years, with some relief of symptoms.  In 1985, he 
became depressed again and saw another private psychologist 
for 5 years, about every other week.  The diagnosis was PTSD.  
In 1989, he suffered a bad flashback and was hospitalized at 
the Westwood Lodge for PTSD and depression.  Starting three 
months earlier, he began therapy at VA for PTSD and was put 
on Nafazodone, a medication which he felt had helped him. 

The veteran complained of being easily startled by loud 
sounds and of experiencing occasional intrusive recollections 
of Vietnam, dreams about Vietnam, and flashbacks.  Next, he 
reported an increase in frequency of his adverse 
symptomatology over the past 15 years and even more often 
over the past 10 months.  The veteran reported that his 
dreams were of fire-fights in Vietnam, which he now 
experienced one to three times a week, and the flashbacks 
were seeing his dead friend and a prisoner being tortured 
which happened once or twice a month.  The veteran also 
reported panic attacks, beginning in 1985, occurring at the 
rate of around 2 per month.  Thereafter, it was noted that 
the veteran was "moderately to severely" depressed and 
anxious.  The veteran reported that his symptoms had 
increased in intensity in the last 10 months because of 
financial stress and the loss of his home.  

Next, the veteran described his sleep, energy, ability to 
enjoy things/interests, and self esteem as poor; thinking, 
concentration, and memory as fair; and appetite as good.  He 
denied significant suicidality or intent to harm himself.  He 
reported that he tried to avoid thoughts or feelings about 
Vietnam and avoided any activities, such as watching movies 
that reminded him of Vietnam.  He also reported blank periods 
in his memory of Vietnam.  He denied having trouble loving or 
caring about other people, but felt that his emotions were 
"dead" when he felt depressed.  This caused him to have some 
trouble feeling close to other people.  He also reported that 
he sometimes felt he had no future in life.  Next, he 
reported that he was occasionally irritable and had angry 
outbursts, but he claimed that most of this was directed at 
himself and not others.  He admitted to having trouble 
concentrating, and, at times, felt keyed up and on edge.  He 
reported that he still felt jumpy with an exaggerated startle 
response to loud sounds.  When he heard a helicopter, he 
experienced a rapid heartbeat or sweating.

On examination, the veteran was alert, cooperative, coherent 
and oriented in three spheres.  He looked his stated age and 
spoke articulately.  Thinking was logical.  Intellect was 
grossly intact.  However, he seemed to have some trouble 
concentrating and focusing on some of the questions.  Affect 
and mood were tense and mildly depressed.  His Global 
Assessment of Functioning (GAF) score was 65.  The diagnosis 
was chronic PTSD.

Thereafter, the RO obtained VA treatment records, dated from 
February 1999 to April 2000, including a hospital discharge 
summary for the veteran's April 4, 2000 to April 11, 2000 
hospitalization.

VA treatment records, dated from February 1999 to March 2000, 
show the veteran's complaints and/or treatment for increased 
stress, nightmares, general sleep disturbance, flashbacks, 
depression, lack of energy, hopelessness, and helplessness as 
well as difficulty concentrating.  See VA treatment records 
dated in February 1999, August 1999, September 1999, October 
1999, November 1999, December 1999, January 2000 and March 
2000.

In a September 1999 treatment record, it was noted that in 
addition to the above problems, the veteran had anergia, 
anhedonia, guilt, low self esteem, sense of inadequacy, self-
directed rage, fleeting suicidal ideation but no intent or 
plan, and intrusive thoughts.  Thereafter, it was opined that 
the veteran had chronic "PTSD . . . with exacerbation 
[secondary] to recent financial stressors and losses, 
manifested with re-experiencing, hyperarousal, emotional 
numbing[,] and affect dysregulation."  It was opined that the 
veteran's GAF score was 55.

Additionally, VA treatment records noted that the veteran had 
been married for 29 years, had worked full-time with the same 
company for over 23, and had a 13 year old son.  See VA 
treatment records dated in February 1999 and August 1999.  As 
to his relationship with his family, he reported that they 
were doing okay.  See VA treatment record dated in August 
1999.

VA treatment records also reported that the veteran said he 
could still function, but with difficulty (see VA treatment 
record dated in August 1999), and that he slept only four 
hours a night (see VA treatment record dated in September 
1999).  The veteran was reported to minimize the extent of 
his symptoms (see VA treatment record dated in September 
1999), and had been placed on medication (Id.).

VA treatment records also noted that he was not suicidal (see 
VA treatment records dated in September 1999, November 1999 
and March 17, 2000) and, while still experiencing intense 
nightmares, they occurred less frequently.  He denied having 
flashbacks and reported an improved mood, as well as less 
hyperarousal and hypervigilance (see VA treatment record 
dated in November 1999).

In January 2000, there was a report of a telephone call from 
the veteran's wife in which she reported, among other things, 
that the veteran was experiencing problems with 
disorientation and confusion.  With increased medication, 
these symptoms appeared to resolve.

Thereafter, on March 17, 2000, a VA therapist noted that the 
veteran continued to have problems with morning depression 
and one brief dissociative episode over the past month.  The 
diagnosis was "severe [PTSD] with dissociative episodes and 
hyperarousal, avoidance, less intense on medication but still 
disabling."

Subsequently, on March 30, 2000, the veteran's new VA 
therapist reported that the veteran's current symptoms 
included a depressed mood with suicidal ideation (existing 
several weeks) and increased angry outbursts.  Thereafter, 
the veteran reported that he had had past suicidal ideation 
which he could reject fairly quickly, but had been spending 
more time thinking about suicide.  The veteran reported that 
he felt as if he were letting his family down by contributing 
so little emotionally and financially.  He noted that they 
had to move out of their home of 20 years due to foreclosure.  
The veteran stated that he had not acted on his suicidal 
thoughts, as he did not want to harm his son.  

Next, the veteran reported that, while he continued to work 
full-time at his job of 23 years, he had missed more time 
than usual over the last few months.  Thereafter, the veteran 
reported that, while he could handle tasks that required 
immediate attention, he had difficulty with long term 
projects that required planning and motivation which he 
currently lacked.

Lastly, the veteran reported almost daily morning episodes of 
becoming overwhelmed with anxiety related to disturbing 
intrusive thoughts about the Republic of Vietnam and current 
life stressors.  At these times, he would return to bed (even 
on work days) in order to relax until the thoughts passed.

On April 3, 2000, there is a report of a telephone 
conversation between the veteran's wife and VA.  At this 
time, she notified VA that the veteran refused to get out of 
bed, had difficulty recognizing their son and had refused to 
go to the hospital.  Nonetheless, she did not believe that he 
was a danger to himself or others.

VA medical records thereafter show that the veteran underwent 
a psychiatric hospitalization from April 4, 2000 to April 11, 
2000.  The medical records reveal that he was hospitalized 
after presenting with his wife for exacerbation of PTSD 
symptomatology, including increased depression, anxiety, 
isolation, reduced energy, anhedonia, hopelessness, 
helplessness, loss of appetite, and dissociative symptoms.  
At the time of admission, he was in his pajamas, was unkempt 
and looked tired.  He reported that "I was losing track of 
where I was, who people were, though I could recognize my 
wife and son.  I was scared."  It was also noted that the 
veteran had difficulty recognizing his son, the place he was 
living in, and his previous job duties.  

On examination, he had psychomotor retardation; a depressed 
mood; blunt affect; slow, but coherent and logical speech; no 
evidence of a formal thought disorder; no homicidal or 
suicidal ideation; grossly intact cognition, and fair insight 
and judgment.  His GAF score was 30.  As to his recent 
history, the veteran reported that he had had dissociative 
feelings of unawareness of his surroundings for two days 
prior to admission, upon awakening.  He reported that he 
awoke with decreased awareness of his surroundings with no 
concept of the day or time.  He also reported that he had 
been experiencing increased flashbacks and nightmares of his 
Vietnam war experience and lately his dreams included his 13 
year old son.  The veteran also complained of symptoms of 
depression, decreased sleep (2-3 hours a night), awakening 
early, decreased memory and decreased concentration.  The 
veteran's wife stated that the veteran had refused to go to 
work and had stayed in bed most of the day.  The hospital 
records reveal that the veteran had an older and younger 
brother and sister whom he contacted periodically, and that 
he had worked full-time with the same company for over 20.  
As to his relationship with his family, he reported that it 
was good.


While hospitalized, the veteran's medications were changed.  
His dissociative state was addressed (i.e., the veteran 
acknowledged that this episode occurred in conjunction with 
his final move from his home, and this may have been a 
contributing factor to his dissociative state in association 
with other stressors).  He was seen in group and individual 
therapy for intensive treatment beginning on April 6, 2000.  
He noted that he felt in more control and denied any suicidal 
or homicidal ideation.  During his hospital course, it was 
noted that there was an outpouring of family support and his 
employer and his employer's wife visited.  His employer 
allowed him flexibility to attend the Day Hospital Unit and 
other appointments as needed.  On discharge, it was opined 
that he was stable with much improvement in mood.  His GAF 
score upon discharge was 50.

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  In 
cases where the original rating assigned has been appealed, 
consideration must be given to whether the veteran deserves a 
higher evaluation at any point during the pendency of the 
claim (i.e., a "staged" rating).  Fenderson v. West, 
12 Vet. App. 119 (1999).

Historically, the veteran was service connected for PTSD and 
the RO has rated it as 30 percent disabling, effective from 
June 14, 1999, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
See RO decision dated in November 1999.  Under the schedular 
criteria in effect since before the veteran's current claim, 
a 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.  And, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  Id.

For the reasons discussed below, the Board finds that staged 
ratings more accurately reflect the severity of his service 
connected PTSD in the periods shortly before and after his 
April 4, 2000, psychiatric hospitalization.  Fenderson, 
supra.

From June 14, 1999 to March 17, 2000

A VA examiner observed that the veteran had some trouble 
concentrating and focusing on some questions as well as noted 
that his affect and mood were tense and mildly depressed.  
See October 1999 VA examination.  Other VA medical personnel 
observed that the veteran had some trouble with re-
experiencing, hyperarousal, avoidance, emotional numbing, 
affect dysregulation and one dissociative episode.  See VA 
treatment record dated in September 1999 and January 2000.  
However, the record on appeal does not contain medical 
evidence that his adverse symptomatology has caused him to 
experience, during this time, a reduction in reliability and 
productivity as contemplated by the rating criteria for a 50 
percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

As to the veteran's January 2000 period of disorientation and 
confusion, the Board notes that the evidence of records shows 
it occurred very infrequently, he had only one during this 
time period, and it lasted for only a short period of time.  
In addition, the record shows it resolved with medication.  
See VA treatment record dated in January 2000.  Accordingly, 
such periods of disorientation and confusion appear to be 
quite well controlled, and therefore did not appear to 
adversely affect his occupational or social functioning 
except perhaps on an occasional or intermittent basis. 

Next, the Board looks at the veteran claims that, 
collectively, his problems with stress, nightmares, general 
sleep disturbance, flashbacks, depression, lack of energy, 
hopelessness, and helplessness as well as difficulty 
concentrating interfered with his industrial and social 
functioning.  However, a review of the record on appeal shows 
the veteran's statements that, while still experiencing 
intense nightmares, they occurred less frequently, he denied 
having flashbacks, reported an improved mood, as well as less 
hyperarousal and hypervigilance.  See VA treatment records 
dated in August 1999, September 1999 and November 1999.  

In addition, the Board notes that the record shows that the 
veteran had been married for 29 years, had worked full-time 
with the same company for over 23, had a 13 years old son, 
reported that he had an okay relationship with his family, 
and reported that he got along at work with both his boss and 
his fellow employees.  See VA treatment records dated in 
February 1999 and August 1999; VA examination dated in 
October 1999.  Moreover, during this time period, the veteran 
did not report that his PTSD symptomatology had caused him to 
lose any time from work.

Next, the Board notes that the October 1999 VA examiner 
opined that the veteran's GAF score was 65 and, a September 
1999 VA treatment record, included the opinion that his GAF 
score was 55.  Tellingly, under DSM IV, the above 
characterization of the severity of the veteran's PTSD 
suggests that his psychiatric disability is only manifested 
by either " mild" or "moderate" symptoms.  Specifically, 
under DSM IV, a GAF score of 61 to 70 means the examiner 
believed that his PTSD was manifested by "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental.  
And, a GAF score of 51 to 60, means the examiner believed 
that his PTSD was manifested by "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
schooling function (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  Neither of the above GAF scores would 
support the veteran's assertions that his PTSD was manifested 
by flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, or disturbance of motivation and mood.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Both the veteran and his wife have described the veteran's 
symptoms as becoming increasingly more severe.  Specifically, 
the veteran has described significant problems with stress, 
nightmares, general sleep disturbance, flashbacks, 
depression, lack of energy, hopelessness, and helplessness as 
well as difficulty concentrating.  See VA treatment records 
dated in February 1999, August 1999, September 1999, October 
1999, November 1999, December 1999 and January 2000.  
However, clinical evidence of record has only shown that the 
veteran had some trouble concentrating and focusing on some 
questions, noted that his affect and mood were tense and 
mildly depressed, as well as had trouble with re-experiencing 
events, hyperarousal, avoidance, emotional numbing, affect 
dysregulation, and one dissociative episode.  The clinical 
evidence of record does not show that he has had problems 
with stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, or disturbance of motivation.  Therefore, 
for the reasons noted above, the Board finds that the record 
does not support a conclusion that a greater disability 
rating is warranted during this time period.

In other words, while the veteran no doubt has some 
difficulty in establishing and maintaining effective work and 
social relationships, such difficulties do not rise to the 
level contemplated by the criteria for a 50 percent rating.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  His 
difficulties, while bothersome, do not appear from the record 
to cause more than an occasional decrease in efficiency or 
intermittent periods of inability to perform tasks.  This is 
particularly so given the veteran's ability to interact with 
family, to perform daily activities, albeit to a degree less 
than he might desire, and the infrequent and short nature of 
his one dissociative episode.

Given the discussion above, the Board finds that the 
veteran's symptoms are best approximated by the criteria for 
a 30 percent rating.  Therefore, the preponderance of the 
evidence is against the claim for a higher rating for the 
veteran's service-connected psychiatric disability.  This is 
true throughout the above time period.  Fenderson, supra.

From March 17, 2000

As noted above, the criteria for a higher, 50 percent 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The Board notes that from March 17, 2000, the severity of his 
PTSD had been characterized by at least one VA medical 
employee as "severe" and "disabling."  See March 17, 2000 
VA treatment record.  In addition, another VA medical 
employee noted that the veteran's current symptoms included a 
depressed mood with suicidal ideation (existing several 
weeks) along with increased angry outbursts.  The veteran had 
missed more time than usual over the last few months from 
work due to adverse symptomatology, and he complained of 
almost daily morning episodes of becoming overwhelmed with 
anxiety related to disturbing intrusive thoughts about the 
Republic of Vietnam and current life stressors.  See 
March 30, 2000 VA treatment record.  Shortly thereafter, 
another VA medical provider noted that the veteran refused to 
get out of bed and had difficulty recognizing his son.  See 
April 3, 2000 VA treatment record.

Subsequently, on April 4, 2000 VA psychiatric 
hospitalization, the veteran presenting for exacerbation of 
PTSD symptomatology, including increased depression, anxiety, 
isolation, reduced energy, anhedonia, hopelessness, 
helplessness, loss of appetite, and dissociative symptoms.  
Thereafter, he told examiners that for the two days prior to 
his hospitalization, he had dissociative feelings of 
unawareness of his surroundings upon awakening.  He also 
reported that he had been experiencing increased flashbacks 
and nightmares of his Vietnam war experience and lately his 
dreams included his 13 year old son.  The veteran also 
complained of symptoms of depression, decreased sleep (2-3 
hours a night), awakening early, decreased memory, decreased 
concentration and avolition.  The veteran's wife stated that 
the veteran had refused to go to work and had stayed in bed 
most of the last two day. 

At the time of the April 4, 2000 hospitalization, the veteran 
was in his pajamas, was unkempt and looked tired.  It was 
also noted that the veteran had difficulty recognizing his 
son and the place he was living in.  On examination, he had 
psychomotor retardation, a depressed mood, blunt affect, and 
slow, but coherent and logical, speech.  His GAF score was 
30.  (Under DSM IV, a GAF score of 30 strongly suggests that 
his psychiatric disability is manifested by "[b]ehavior 
[that] is considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends)."  American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental.)

The Board observes that March and April 2000 VA treatment 
records noted that while the veteran had suicidal ideation, 
he did not have a plan and/or he would not go through with it 
because he did not want to harm his son, and it was opined 
that he was not a danger to himself or others.  Moreover, 
upon hospitalization on April 4, 2000, there was no evidence 
of a formal thought disorder, he denied homicidal and 
suicidal ideation, cognition was grossly intact, and he had 
fair insight and judgment.  Thereafter, beginning on April 6, 
2000, the veteran reported that he felt in more control.  
Subsequently, he was noted to be stable with much improvement 
in mood.  His GAF score upon discharge was 50.  A GAF score 
of 50 suggests that psychiatric disability is manifested by 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friend, unable to keep a job)" and/or "some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work . . 
.)."  American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental.)  The diagnoses included PTSD 
with dissociation.

The above difficulties, as compared to the pre-March 17, 2000 
record, considered alongside the improvement in his veteran's 
condition upon his hospital discharge, leads the Board to 
conclude that the evidence, both positive and negative as to 
granting the veteran a higher evaluation is at least in 
equipoise.  Under such circumstances, and granting the 
veteran the benefit of any doubt in this matter, the Board 
concludes that the evidence supports a conclusion that his 
impairment is best approximated by the criteria for the 50 
percent rating from March 17, 2000, but no more and no 
earlier.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Specifically, as noted above, a 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  The veteran's disability 
picture is not analogous to the findings for the 70 percent 
rating.  

The Board acknowledges that the veteran, starting shortly 
before his initial hospitalization, manifested some of the 
criteria for a 70 percent rating, including suicidal ideation 
and disorientation.  However, these symptoms did not appear 
to be characteristic of the veteran's disability at the time 
of his discharge.  Tellingly, a review of the record on 
appeal shows that the veteran, even when first hospitalized, 
denied suicidal ideation.  Thereafter, just two days after 
his hospitalization, he was already reporting he felt more in 
control.  Likewise, the Board notes that a review of the 
hospital records shows that, while hospitalized, the veteran 
not only continued to have a good relationship with his 
family (wife of 29 years, 13 year old sone, and his brothers 
and sisters) but had a good relationship with his employer 
(the veteran's employer and his wife visited the veteran and 
his employer agreed to modify the veteran's work schedule to 
allow him to obtain post-hospitalization treatment).  
Furthermore, as reported above, the veteran was noted to be 
stable upon discharge and given a GAF score of 50.  While the 
Board acknowledges that the veteran continued to have adverse 
symptomatology upon his discharge, given the veteran's 
refusal to appear for a VA examination, the Board can not say 
that this adverse symptomatology equates to the criteria for 
a higher 70 percent evaluation.  38 C.F.R. §§ 3.655, 4.130 
(2001).  Being able to manage daily living activities as well 
as to remain in a marriage and have a good relationship with 
his family and employer further supports the foregoing 
conclusion.  Therefore, the Board concludes that the 
veteran's symptoms are more closely approximated by the 
criteria for a 50 percent rating from March 17, 2000.  


ORDER

For the period from June 14, 1999 to March 17, 2000, an 
evaluation greater than 30 percent is denied.

From March 17, 2000, a rating of 50 percent for PTSD is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

